        Case 3:20-cv-00075-JM Document 6 Filed 08/04/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

DEWAYNE WHITFIELD,
ADC #149072                                                            PLAINTIFF

V.                        CASE NO. 3:20-CV-75-JM-BD

FLOSSIE LANE and
TERRY MAPES                                                         DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED this 4th day of August, 2020.



                                      _______________________________
                                      UNITED STATES DISTRICT JUDGE
